Exhibit21 INTERNATIONAL GAME TECHNOLOGY SUBSIDIARIES At September 30, 2012 Name Jurisdiction of Incorporation IGT Nevada IGT Interactive, Inc. Delaware I.G.T. (Australia) Pty. Limited Australia IGT - Europe B.V. The Netherlands I.G.T. - Argentina S.A. Argentina IGT - Iceland Ltd. Iceland International Game Technology – Africa (Pty) Ltd. South Africa IGT - UKGroup Limited England & Wales IGT ASIA – MACAU, LDA. Macau IGT – Canada Inc. Canada IGT - Mexicana de Juegos, S. de R.L. de C.V. Mexico Servicios Corporativos y de Administracion, S. de R.L. de C.V. Mexico IGT-China, Inc. Delaware IGT-Latvia SIA Latvia IGT Asia Pte. Ltd Singapore IGT Asiatic Development Limited British Virgin Islands Entraction Holding AB Sweden IGT (Gibraltar) Limited Gibraltar IGT Technology Development (Beijing) Co. Ltd. China Double Down Interactive LLC Washington
